Citation Nr: 0825625	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-37 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1972.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a rating decision dated January 2006 by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, which denied the veteran's claim for service 
connection for bilateral tinnitus.


FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence regarding whether the veteran's current 
bilateral tinnitus is causally related to a disease, injury 
or event in service.


CONCLUSION OF LAW

Resolving doubt in favor of the veteran, bilateral tinnitus 
was incurred in service.  See 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision herein, any error in 
complying with the notice and duty to assist provisions of 
the VCAA is harmless.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

II. Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in such cases shall be 
recorded in full.

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat 
veteran to establish service connection with lay testimony 
alone.  Rather, the statute relaxes the evidentiary 
requirements for proving certain events alleged to have 
occurred during service when there is no official record.  It 
cannot be used to etiologically link the alleged service 
event to a current disability.  Gregory v. Brown, 8 Vet. App. 
563, 567 (1996).

The veteran contends that his bilateral tinnitus is the 
result of noise exposure during combat service in Vietnam.  
(See VA examination, March 2006.)  Specifically, he claims 
that he has experienced ringing in his ears since 1968 when 
he says he was under artillery and rocket fire attacks in 
Vietnam.  (See veteran's statement "Post Traumatic Stress 
Disorder," received November 2004.)  He also maintains that 
his command post was directly below the muzzle of a 105 mm 
Howitzer that was continuously firing counter-battery fire.  
(See letter dated May 15, 2006, attachment A.)  

As an initial matter, the Board notes that it has reviewed 
the veteran's DD 214, which clearly indicates that in 
addition to various other medals, he was awarded the Combat 
Infantryman Badge.  The Board thus concedes that the veteran 
served in combat and would have been exposed to loud noise.

The veteran's service treatment records reveal that his 
hearing was found to be normal throughout military service, 
including during his September 1965 enlistment examination 
and February 1972 separation examination.  There are no 
records indicating that he ever complained of or received 
treatment for ringing in his ears or tinnitus during service.  
However, in a letter received by the RO in October 2005, the 
veteran stated that upon separation from service in April 
1972, he requested a hearing test due to the ringing in his 
ears and was told that it was "natural" and nothing could 
be done about it.  He further reported that he did not seek 
treatment for this condition again for more than 30 years 
because he was told that no treatment was available.

In April 1972, the veteran signed a health statement before 
leaving active duty in which he certified to the best of his 
knowledge that there had been no change in his medical 
condition since his last separation examination (in February 
1972).

Following his April 1972 discharge, the evidence of record 
indicates that the veteran did not seek treatment for hearing 
problems until August 2004 when he was treated at the Dallas 
VA Medical Center (VAMC).  The claims file contains VAMC 
treatment records from August 2004 to January 2007.  During 
his visits between August and October 2004, the veteran 
reported having had constant bilateral tinnitus since 1968 
and said that he could not hear high frequencies.  (See VA 
treatment record, August 24 and October 21, 2004.)

In January 2006, following the RO rating decision, the 
veteran submitted a Notice of Disagreement (NOD).  In March 
2006, he underwent a VA examination in connection with his 
application for benefits.  The VA examiner stated that he 
reviewed the entire claims file, including the veteran's 
service treatment records and sick call records.  The veteran 
was found to have normal audiometric thresholds recorded 
throughout military service, including at separation from 
service in 1972.  However, the examiner stated that 
subsequent to service, the veteran had a very significant 
decline in audiometric thresholds.  In discussing his history 
with the VA examiner, the veteran explained that he had a 
long history of bilateral constant tinnitus, which he claimed 
was somewhat louder in the left ear than in the right and had 
been non-progressive over the years.  The veteran stated that 
while stationed in Vietnam (either in April 1968 or during an 
uncertain 12-month period), he experienced substantial noise 
exposure from incoming and outgoing artillery and rocket 
fire.  He further stated that he suffered noise exposure as a 
result of grenades and rifle fire, as well as noise exposure 
during weapons training.  The veteran denied experiencing any 
significant post-military noise exposure.

Upon reviewing the veteran's service treatment records, the 
VA examiner stated that although the veteran claimed that his 
tinnitus was the result of in-service noise exposure, "there 
would appear to be clear and convincing evidence in the 
service medical records to rebut."  He noted that there were 
no complaints of tinnitus recorded anywhere within the 
veteran's service treatment records.  He also noted that 
during his 1972 separation examination, the veteran was found 
to have normal audiometric thresholds.  Following an 
audiogram at the VA facility, the examiner diagnosed the 
veteran with current bilateral high frequency sensorineural 
hearing loss and bilateral constant tinnitus.  The examiner 
concluded that the most likely etiology of the veteran's 
current bilateral high frequency sensorineural hearing loss 
was age-related factors (presbycusis).  He opined that the 
most likely etiology of the veteran's current tinnitus was 
related to hearing loss that has been incurred subsequent to 
separation from service, which would also be related to age 
factors.  The examiner thus concluded that it is less likely 
than not that the veteran's current tinnitus is related to 
noise exposure during active service.

As previously stated, the Board recognizes, based on the 
veteran's DD 214 which indicates his receipt of the Combat 
Infantryman Badge, that the veteran was exposed to high 
intensity weapons noise in combat.  This acoustic trauma is a 
near-certainty and is legally presumed.  See 38 U.S.C.A. § 
1154(b).  Furthermore, the Court has repeatedly held that a 
veteran is competent to describe symptoms of which he or she 
has first-hand knowledge.  See Charles v. Principi, 16 Vet. 
App. 370, 374- 75 (2002).  The Board finds that tinnitus, and 
its associated symptoms, is the type of condition that the 
veteran is competent to describe.  See Barr v Nicholson, 21 
Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  Therefore, the Board further finds, as a 
factual matter, the veteran's report concerning the onset of 
tinnitus immediately following that trauma is also credible 
and legally presumed.  38 U.S.C.A. § 1154(b).

The existence of a relationship between in-service acoustic 
trauma and tinnitus is also supported by the conclusions of 
Dr. Neil M. Vora, a Board Certified Otolaryngologist, who 
examined the veteran in May 2006 for complaints of hearing 
loss and tinnitus.  Just as he explained to the VA examiner, 
the veteran told Dr. Vora that he had experienced tinnitus 
since being exposed to heavy artillery in combat in 1968.  
Dr. Vora diagnosed the veteran with tinnitus, secondary to 
hearing loss and opined that it is more than likely that his 
exposure to loud noise during military service has 
contributed to his hearing loss, and as a result, his 
tinnitus.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Although the VA examiner's medical opinion was based on a 
thorough review of the veteran's file, the Board is troubled 
by his conclusion that there was "clear and convincing 
evidence" against the veteran's claim primarily because 
there was no evidence in his service treatment records that 
he had ever complained of or been treated for tinnitus.  In 
essence, the Board finds that the absence of medical evidence 
that the veteran complained of or was treated for tinnitus is 
insufficient rebut the presumption of credibility as to the 
veteran's lay testimony regarding events in service under the 
provisions of 38 U.S.C.A. 1154(b).  See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006) (holding that the Board had 
erred by finding that a claimant's report of in-service 
psychiatric symptoms lacked credibility solely because there 
was no objective medical evidence corroborating those 
symptoms at the time). 

Therefore, having weighed the VA examiner's conclusion 
against the lay testimony of the veteran and the opinion of 
Dr. Vora, the Board finds that there is at least an 
approximate balance of positive and negative evidence as to 
whether his bilateral tinnitus had its onset in service.  
Therefore, having resolved doubt in favor of the veteran, the 
Board finds that service connection for bilateral tinnitus is 
warranted, and the benefit sought on appeal granted.




ORDER

Entitlement to service connection for bilateral tinnitus is 
granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


